Case 4:08-cr-20349-LVP-MJH ECF No. 72, PageID.349 Filed 06/08/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                          Plaintiff,

v.                                            Case No. 08-20349
                                              Honorable Linda V. Parker
KENNETH IRWIN SMITH,

                          Defendant.
                           /

     ORDER RESCINDING THE ORDERS REQUIRING RESPONSE

      The Orders Requiring a Response [ECF Nos. 67, 69 and 71] that included a

Response due date of June 12, 2020, and a Reply date of June 19, 2020, is

RESCINDED.

      IT IS SO ORDERED.
                                              S/ Linda V. Parker
                                              LINDA V. PARKER
                                              U.S. DISTRICT JUDGE

Dated: June 8, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, June 8, 2020, by electronic and/or U.S.
 First Class mail.

                                               s/ R. Loury
                                               Case Manager
